Order filed May 28, 2015




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00237-CR
                                   ____________

                   DEVANE BERNARD SALTERS, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 405TH District Court
                           Galveston County, Texas
                       Trial Court Cause No. 13CR0588

                                     ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 12, a
video.
      The clerk of the 405TH District Court is directed to deliver to the Clerk of
this court the original of State’s Exhibit 12, a video, on or before June 8, 2015.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit 12 to the clerk of
the 405TH District Court.



                                              PER CURIAM